Exhibit 10.1
 
 
Lender Agreement


This Lender Agreement ("Agreement") is entered into by and between OrangeHook,
Inc. ("OrangeHook"), a Florida corporation with headquarter offices at 319 Barry
Ave. S., Ste. 300, Wayzata, MN 55391 and Richard Bernstein ("Bernstein") of 2040
Kimberly Court N., Plymouth, MN 55447 (collectively, the "Parties") on March 2,
2017 ("Date of Origination").


The Parties agree as follows:


1.
By lender agreement dated January 19, 2017 (see attached), OrangeHook
acknowledges that the loan amount of $300,000 ("Loan 1") plus accrued interest
of $26,400 (44 days at $600 per day) remains due as of March 2, 2017. Additional
interest equal to 20 bps per day will continue to accrue until the loan balance
is repaid.



2.
In consideration for an additional loan dated March 2, 2017 from Bernstein in
the amount of $300,000 ("Loan 2"), OrangeHook will pay Bernstein 20 basis points
per day until the Loan2 is repaid no later than March 17, 2017 ("Loan Period");
provided, however, that the amount owed to Bernstein will be a minimum of $9,000
in interest, even if the Loan is repaid prior to fifteen (15) days from the Date
of Origination of Loan2.



3.
The maturity date of both Loan 1 and Loan 2, as well as all accrued and unpaid
interest, is March 17, 2017.



4.
This Agreement supersedes all prior negotiations, commitments, agreements and
writings with respect to the subject matter hereof except the Confession of
Judgment and Personal Guaranty each dated March 2, 2017. All such other
negotiations, commitments, agreements and writings will have no further force or
effect, and the parties to any such other negotiation, commitment, agreement or
writing will have no further rights or obligations thereunder.



Agreed to and Accepted By:


OrangeHook, Inc.
 
 




/s/       David C.
Carlson                                                          
Date:  3/2/17                        
           David C. Carlson
 
Title:  CFO
             
/s/       Richard
Bernstein                                                        
Date:  3/2/17                         
           Richard Bernstein
 



